DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest arts as cited does not teach or suggest, either solely or in combination the claimed limitations.
Sieffert et al. (US Patent Application Publication 2016/0371105 A1) discloses deploying and installing updates to guest virtual machines directly from a hypervisor where an executing thread of the guest virtual machine is identified and execution of the thread is redirected to a function to open a handle to a file, of the guest virtual machine, to which data of the update is to be written. 
Alberti et al. (US 2015/0127618 A1) discloses managing each one of a plurality of computing machines by taking one or more snapshots of the computing machine or part thereof, the snapshots being organized in a snapshot tree of nodes representing the snapshots according to a dependency thereof, selecting a snapshot of the other computing machines represented by a selected node of the snapshot tree of the computing machine, and restoring the selected snapshot on the computing machine as needed. 
However, the combination of Sieffert and Alberti, as well as any other prior art previously cited on the record, does not specifically disclose “execute one or more first VM components and one or more second VM components, the one or more first VM components configured to manage the one or more second VM components via one or more identification pointers; while the one or more second VM components remain loaded in a system memory and the at least one device remains configured as attached to the VM and remains configured to communicate with the one or more second VM components, save the one or more identification pointers for the one or more second VM components in a portion of the system memory, and reconnect the restored one or more first VM components to the one or more second VM components using the saved identification pointers, as recited in the independent claims, in combination with the other elements recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. Sough/SPE, AU 2192/2194